This is an action for an injunction against the defendants, praying that the latter be enjoined from using the name "San Diego Conservatory of Music," and from conducting business under that name "or using the same in any manner whatsoever," asking for damages and for general relief. The relief is sought on the ground of unfair dealing on the part of the defendants.
The complaint, in apt and proper allegations, sets forth the acts complained of and because of which plaintiff seeks relief. A general demurrer was interposed to the complaint, and was by the court overruled. Defendants, by their answer, deny practically all the material allegations of the complaint, admitting, however, that defendants other than the corporation organized the defendant corporation, adopting said name therefor "for the purpose of engaging in the same character and line of business claimed to be carried on by plaintiff herein," the location of their business as alleged by plaintiff, and the publishing of certain advertisements; averring that only for the injunctional order of the court *Page 302 
they would have continued to carry on such business. The court found for the plaintiff on all the issues, and judgment was entered accordingly. There was a motion for new trial, which was denied. The appeal is from the judgment.
We have read the entire record. From the record it appears that the plaintiff, Professor Chesley Mills, during the year 1915 established a school devoted to the art of music in all its branches, including instruction in the playing of the piano, organ, violin, flute, cornet, mandolin, ukulele, and other orchestral instruments, together with voice culture, platform art, and dramatic training in general, and for the operation and management of a conservatory of music for such instruction and teaching, and the holding of public and private musicals and entertainments incident thereto, as well as the employment of teachers necessary to conduct and carry on such business; that at the time said business was so established the plaintiff adopted the name of "San Diego Conservatory of Music," under which name, since the establishment of said business as aforesaid, he has carried on and conducted the same at 1630 Fifth Street, in the city of San Diego; and that under said name plaintiff built up a large business, widely and favorably known, as well as a valuable reputation, etc. That in September, 1917, the defendants, other than the corporation, organized the defendant corporation, under the laws of this state, under the identical name adopted by plaintiff at the time and place aforesaid, and established the office of said corporation and studio at No. 1434 Fifth Street, in San Diego, "within eight hundred feet of plaintiff's said place of business, on the same side of the street," from which place and under which name defendants caused certain advertisements to be published; and that such business was so transacted by defendants from that time until restrained from so doing by the court. It is further alleged in the complaint that all this was done "with the intent and for the purpose of defrauding plaintiff and appropriating for their own use and benefit the goodwill of plaintiff's business and deluding and deceiving plaintiff's customers and the public in general into the belief that the business of plaintiff conducted at the aforesaid place was being conducted by defendants, . . . and that the same has actually misled many of them to patronize defendants in the *Page 303 
belief that they, the said persons, are patronizing the plaintiff," all to plaintiff's damage, etc.
Appellants enumerate eight assignments of error, which may be reduced to two; errors of law occurring during the trial, and insufficiency of the evidence to support certain findings.
[1] As to the first point urged, it is claimed that the court erred in overruling defendants' demurrer to plaintiff's complaint. With this we cannot agree. We think the complaint amply sufficient as against the general demurrer.
The next point urged is that the evidence does not support findings Nos. 4, 5, and 6. These findings, in full, are as follows:
"4. That said defendants, B. Roscoe Schryock, Florence M. Young, Mary Barnum Kessler, Edna D. Anderson, J. Wm. Brown, and Mrs. L. R. Kirby, Sr., caused the name of San Diego Conservatory of Music to be adopted as the name of said defendants' corporation with the intent and with the express purpose of defrauding plaintiff and appropriating for their own use and benefit the goodwill of plaintiff's business and deluding and deceiving plaintiff's customers and the public in general into the belief that the business of plaintiff conducted at 1630 Fifth Street in said city as aforesaid was conducted by said defendants, and that each and all of the said notices or advertisements placed by defendants in said newspapers as aforesaid were caused to be placed therein for the same purpose and with the same intent, and that if said defendants are permitted to carry on said business at said No. 1434 Fifth Street or elsewhere under said corporate name of San Diego Conservatory of Music that the prospective applicants for instruction and customers of plaintiff and the public in general will at all times be deceived, misled, and defrauded into believing that the place where defendants are so conducting business is plaintiff's place of business, all of which is and will be to the injury and damage of plaintiff and to the public in general.
"5. That unless restrained from so doing by this court, the defendants will continue and proceed to carry on the said business under the said name of San Diego Conservatory of Music for and with the express purpose of deceiving plaintiff's customers and the public in general into the belief that plaintiff's business conducted at its place aforesaid is *Page 304 
defendants' business; and that the name adopted by said defendants, to wit, San Diego Conservatory of Music, was at all times calculated and intended to receive the prospective applicants for instruction at plaintiff's said school or business, and the patrons and customers thereof together with the public in general; that by reason of each and all of the acts of said defendants herein so done or caused to be done by them and each of them, plaintiff has been injured and damaged in the sum of one hundred dollars.
"6. That the adoption of said name of defendant corporation, San Diego Conservatory of Music, was made with the intention or purpose of defrauding plaintiff and deceiving or misleading the public and to injure plaintiff, and that each and all of the acts of said defendants have created much confusion in plaintiff's said business. Plaintiff has fully complied with all the provisions of sections 2466-2468 of the Civil Code of the state of California relating to the use of fictitious names. That plaintiff having had the prior and exclusive right to said name of San Diego Conservatory of Music, the said defendants herein and neither of them have any right to use said name of 'San Diego Conservatory of Music' for the reason that the use of said name by defendants is of damage to plaintiff and his business and is calculated to mislead and deceive as hereinbefore set forth."
There is no merit whatever in the "point" that the evidence does not support these findings. Indeed, by the evidence of Mr. Schryock, director and head of the violin and piano department of the defendant corporation, it was shown that he knew, at the time of the incorporation of the defendant company, that plaintiff was conducting a business under that name, and instead of being open and aboveboard in his testimony, as one would be if acting wholly devoid of any ulterior motive, we see all through his testimony evidence of evasiveness and elusiveness, which, we think, amply justified the trial court in its observation that in its opinion this was a case of "rank fraud" on the part of the defendants. As we have already seen, plaintiff was first in the field doing business as above set forth. [2] "We think that in the interest of fair commercial dealing, courts of equity, where one has been first in the field doing business under a given name, will protect that person to the extent of compelling competitors to use reasonable precautions to prevent deceit *Page 305 
and fraud upon the public and upon the business first in the field." (Spieker v. Lash, 102 Cal. 38, [36 P. 362]; Dunston
v. Los Angeles Van etc. Co., 165 Cal. 89, [131 P. 115];Temple v. Gordon, 31 Cal.App. 127, [159 P. 983].) We think, too, that the fraudulent intent, as well as the deceit and fraud which defendants practiced upon the plaintiff here, are fairly inferable from the situation of the parties and the defendants' acts.
[3] It is also urged by defendants, in support of this same assignment, that if any damage was done to plaintiff by reason of the fraudulent acts of the defendants, "that it was a special damage and not a general damage," and by reason of that fact that the complaint did not set forth the elements of the special damage incurred by the plaintiff. Hence, it is argued, no damages can be recovered against the defendants herein. There is merit in this contention. "General damages are such as the law implies and presumes to have accrued from the wrong complained of. They are such as naturally and necessarily result from the wrong, although this does not mean that they must inevitably and always result from a given wrong. . . . The subject of general and special damages as contradistinguished is principally a question of pleading, the general rule being that, where special damages are not claimed, a party can recover only such damages as are not only the natural and proximate result, but also the necessary result of the act complained of." (17 C. J. 712, sec. 20.)
The defendants were obliged to conduct themselves and to carry on their business in such a way as to be not unfairly or unjustly detrimental to plaintiff. Because of their admitted actions in this matter they breached that obligation in this, that because of defendants' adoption in use of the same name as that under which plaintiff had been and was at the time of said breach conducting his business, the Gray-Maw Music Company, a corporation, refused to carry out a contemplated scheme which had been agreed upon to buy a certain number of scholarships in plaintiff's conservatory of music. It is undoubtedly true that such injury might be said to follow naturally as a result of the defendants' said actions. We do not think, however, that it can be successfully maintained that they were such damages asnecessarily would follow or result therefrom. *Page 306
[4] It follows, we think, that because of the absence of a pleading setting forth the special damage referred to, the court erred in overruling defendants' objection to the reception of evidence in support of the item of one hundred dollars damages found by the court to have been actually suffered by plaintiff as aforesaid. The purpose of the rule requiring that such damages must be specially pleaded is to advise the defendant of the case he is expected to meet, and thus to prevent surprise at the trial. And where the admission of evidence as to special damages not specially pleaded will result in a reversal where it cannot be ascertained whether any such damages were allowed, it is prejudicial error to receive such evidence, in the absence of such a pleading, over defendants' objection. (8 R. C. L., sec. 157; Treadwell v.Whittier, 80 Cal. 574, [13 Am. St. Rep. 175, 5 L. R. A. 498, 22 P. 266]; Terrace W. Co. v. San Antonio etc. Co., 1 Cal.App. 511, [82 P. 562]; Morris v. Allen, 17 Cal.App. 684, [121 P. 690].) It follows, therefore, that there is no legal evidence to support the finding as to this item of one hundred dollars.
The judgment, in so far as it awards damages to the plaintiff, is reversed. In all other respects it is affirmed.
Finlayson, P. J., concurred.